Stephens, J.
1. Where a person calls police officers to his place of business where there is a man he suspects of having committed a crime, and the officers come, and after taking in the situation arrest the suspected person, and the arrest is illegal, the person calling the officers is not guilty of an illegal arrest where he does not direct or request the making of the arrest, notwithstanding he may acquiesce in the arrest and do nothing to prevent or discourage it. 25 C. J. 470.
2. Where a person summoned a police officer to his place of business where there was a man endeavoring to sell him a diamond, and the officer after arriving and making an investigation arrested the person with the diamond and called other police officers, who came and, after investigating, carried the person arrested to jail, the person summoning the police officer was not guilty of an illegal arrest, although he was present at all times during the investigation by the police officers and when the arrest was made, where he did not direct or request the making of the arrest, notwithstanding he did nothing to prevent or discourage the arrest, but stated, in reply to a question of the police officer who first arrived, that the officer had his permission to call the other officers. Under such circumstances the police officers acted on their own judgment and initiative in making the arrest, and did not do so at the direction, request, or instruction of the person who had reported the matter and called in a police officer.
3. On the trial of a suit by the person arrested, against the person who called the police officer and against a corporation represented by him, where the evidence was as indicated above, the court did not err in awarding a nonsuit.

Judgment affirmed.


Jenkins, P. J., and Button, J., concur.